UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------x

LEONEL CALDERON, et al.,

                          Plaintiffs,              17 Civ. 6154   (HBP)

       -against-                                   OPINION
                                                   AND ORDER
CJS WHOLESALERS, et al.,

                          Defendants.

-----------------------------------x



            PITMAN, United States Magistrate Judge:


            This matter is before me on the parties' joint applica-

tion to approve their settlement (Letter from Justin Cilenti,

Esq. to the undersigned, dated Feb. 15, 2019 (Docket Item

("D.I.") 25 ("Cilenti Feb. Letter")).             All parties have consented

to my exercising plenary jurisdiction pursuant to 28 U.S.C. §

636(c).

            Plaintiffs Leonel Calderon, Valentin Melendez and Edgar

Ladino allege that they were employed at various times as drivers

and delivery workers for CJS Wholesalers, which was owned and

operated by the individual defendants (Complaint, dated Aug. 15,

2017   (D.I. 1)    ("Compl.") ':II':II 18-20).   Plaintiffs bring this action

under the Fair Labor Standards Act ("FLSA''), 29 U.S.C. §§ 201

e t ~ - , and the New York Labor Law ("NYLL"), claiming that

defendants failed to pay them minimum wage, overtime premium pay
and spread-of-hours pay throughout their employment and failed to

provide wage notices and wage statements      (Compl. 1 2).

           Defendants deny plaintiffs' claims and dispute the

number of hours claimed by each plaintiff (Letter from Justin

Cilenti, Esq. to the undersigned, dated July 24, 2018         (D.I. 19

("Cilenti July Letter") at 3-4).       Defendants further maintain

that they have records that show the number of hours plaintiffs

worked and the wages they were paid (Cilenti July Letter at 3-4).

           Because I did not preside over a settlement conference

in this case, my knowledge of the underlying facts and the

justification for the settlement is limited to plaintiff's

counsel's representations in the letters submitted in support of

the settlement.

           The parties agreed to the material terms of a settle-

ment at a mediation session held on February 15, 2018.         The

parties submitted their proposed settlement agreement for judi-

cial approval on July 24, 2018   (Settlement Agreement, annexed to

Cilenti July Letter as Ex. 1 (D.I. 19-1)).       However, I was unable

to approve the settlement at that time because the parties failed

to specify (1) each plaintiff's share of the $60,000.00 total

settlement amount and (2) the amount of each plaintiff's claimed

damages   (Order, dated Nov. 16, 2018    (D.I. 22)).




                                   2
          On December 6, 2018, the parties submitted a second

proposed settlement agreement, claiming to have revised it in

accordance with my earlier Order (First Revised Settlement

Agreement and Release of Wage and Hour Claims, annexed to Letter

from Justin Cilenti, Esq. to the undersigned, dated Dec. 6, 2018

(D.I. 23-1)).   However, again I was unable to approve the settle-

ment because the proposed settlement agreement contained several

impermissible provisions   (Opinion & Order, dated Jan. 23, 2019

(D.I. 24)).

          The parties have submitted a third proposed settlement

agreement that omits the impermissible provisions that were in

the previous version of the settlement agreement (First Revised

Settlement Agreement and Release of Wage and Hour Claims, annexed

to Cilenti Feb. Letter (D. I. 25-1)   ("Settlement Agreement").

Under the Settlement Agreement, defendants agree to pay a total

of $60,000.00     $15,391.44 to be paid to plaintiff Calderon,

$12,436.12 to be paid to plaintiff Melendez, $11,841.00 to be

paid to plaintiff Ladino and $20,331.35 to be paid to plaintiffs'

counsel as attorneys' fees and costs (Settlement Agreement~~

A.1., A.2.).    This $60,000.00 is to be paid in sixteen monthly

installments of $3,750.00 starting ten days after the Court's

approval of the Settlement Agreement (Settlement Agreement~

A.1.).   Based on the amount claimed by each plaintiff, each

                                  3
plaintiff's equitable pro rata share of the total damages claimed

and the share each plaintiff will receive under the Settlement

Agreement are as follows:


                                                              Percentage
                                                              Received
                        Amount               Pro Rata         Under the
Plaintiff               Claimed              Share            Settlement

Leonel Calderon          $62,000.00          38%              39%

Valentin Melendez        $52,000.00          32%              31%

Edgar Ladino             $50,000.00          30%              30%

Total                    $164,000.00



            Court approval of an FLSA settlement is appropriate

            "when [the settlement] [is] reached as a result of
            contested litigation to resolve bona fide disputes."
            Johnson v. Brennan, No. 10 Civ. 4712, 2011 WL 4357376,
            at *12 (S.D.N.Y. Sept. 16, 2011).  "If the proposed
            settlement reflects a reasonable compromise over con-
            tested issues, the court should approve the settle-
            ment." Id. (citing Lynn's Food Stores, Inc. v. United
            States, 679 F.2d 1350, 1353 n.8 (11th Cir. 1982)).

Agudelo v. E & D LLC, 12 Civ. 960         (HB), 2013 WL 1401887 at *1

(S.D.N.Y. Apr. 4, 2013)    (Baer, D.J.)      (alterations in original).

"Generally, there is a strong presumption in favor of finding a

settlement fair,    [because] the Court is generally not in as good

a position as the parties to determine the reasonableness of an

FLSA settlement."    Lliguichuzhca v. Cinema 60, LLC,       948 F. Supp.



                                      4
2d 362, 365 (S.D.N.Y. 2013)   (Gorenstein, M.J.)   (internal quota-

tion marks omitted).   In Wolinsky v. Scholastic Inc.,    900 F.

Supp. 2d 332, 335 (S.D.N.Y. 2012), the Honorable Jesse M. Furman,

United States District Judge, identified five factors that are

relevant to an assessment of the fairness of an FLSA settlement:

                In determining whether [a] proposed [FLSA] settle-
          ment is fair and reasonable, a court should consider
          the totality of circumstances, including but not lim-
          ited to the following factors:   ( 1) the plaintiff's
          range of possible recovery; (2) the extent to which the
          settlement will enable the parties to avoid anticipated
          burdens and expenses in establishing their respective
          claims and defenses; (3) the seriousness of the litiga-
          tion risks faced by the parties; (4) whether the set-
          tlement agreement is the product of arm's-length bar-
          gaining between experienced counsel; and (5) the possi-
          bility of fraud or collusion.

(internal quotation marks omitted).    The settlement here satis-

fies these criteria.

          First, plaintiffs' net settlement -- $39,668.65 after

the deduction of attorneys' fees and costs -- represents more

than 24% of their total alleged damages and more than 59% of

their claimed unpaid wages.   This percentage is reasonable,

especially given the potential obstacles to plaintiffs' recovery.

See Gervacio v. ARJ Laundry Servs. Inc., 17 Civ. 9632     (AJN), 2019

WL 330631 at *1   (S.D.N.Y. Jan. 25, 2019)   (Nathan, D.J.)   (net

settlement of 20% of FLSA plaintiff's maximum recovery is reason-

able); Felix v. Breakroom Burgers & Tacos, 15 Civ. 3531       (PAE),



                                  5
2016 WL 3791149 at *2    (S.D.N.Y. Mar. 8, 2016)   (Engelmayer, D.J.)

(net settlement of 25% of FLSA plaintiff's maximum recovery is

reasonable); Beckert v. Ronirubinov, 15 Civ. 1951 (PAE), 2015 WL

8773460 at *2   (S.D.N.Y. Dec. 14, 2015)   (Engelmayer, D.J.)   (net

settlement of 25% of FLSA plaintiff's maximum recovery is reason-

able).

          Second, the settlement will entirely avoid the expense

and aggravation of litigation.     Because the action settled prior

to the start of formal discovery, the parties will be able to

avoid the protracted burden and expense of exchanging document

requests and taking depositions.

          Third, the settlement will enable the parties to avoid

the risk of litigation.    As noted above, there is a significant

dispute over the number of hours worked by plaintiffs.       Given

this factual dispute, both parties avoid the risk associated with

its resolution through further litigation.

          Fourth, counsel represents that the settlement is the

product of arm's-length bargaining between experienced counsel.

There is no evidence to the contrary.

          Fifth, there are no factors here that suggest the

existence of fraud.     Counsel represents that the settlement was

agreed upon after extensive negotiations and a mediated session

between the parties' attorneys.

                                   6
           Because each plaintiff will receive almost the exact

amount of his equitable pro rata share of the $39,668.65 net

settlement amount, the Settlement Agreement distribution "bear[s]

a rational relationship to the amount claimed by each plaintiff."

 Flores v. Hill Country Chicken, LLC, 16 Civ. 2916 (AT) (HBP),

2017 WL 3448018 at *1 (S.D.N.Y. Aug. 11, 2017)   (Pitman, M.J.).

           Plaintiff also agrees to a release of defendants

limited to wage-and-hour claims (Settlement Agreement~ C).        I

find this release permissible because it is narrowly tailored to

wage-and-hour issues.   See Redwood v. Cassway Contracting Corp.,

supra, 2017 WL 4764486 at *3 (release of defendants "from any and

all wage and hour and/or notice claims" that could have been

brought permissible "because it is limited to claims relating to

wage and hour issues"); Yunda v. SAFI-G, Inc., 15 Civ. 8861

(HBP), 2017 WL 1608898 at *3 (S.D.N.Y. Apr. 28, 2017)   (Pitman,

M.J.)   (release that is "limited to claims arising under the FLSA"

permissible); see also Santos v. Yellowstone Props., Inc., 15

Civ. 3986 (PAE), 2016 WL 2757427 at *l, *3 (S.D.N.Y. May 10,

2016)   (Engelmayer, D.J.); Hyun v. Ippudo USA Holdings, 14 Civ.

8706 (AJN), 2016 WL 1222347 at *3-*4   (S.D.N.Y. Mar. 24, 2016)

(Nathan, D.J.).

           Finally, the settlement provides that $500.00 will be

paid to plaintiff's counsel for out-of-pocket costs and

                                  7
$19,831.35 will be paid to plaintiff's counsel as a contingency

fee   (Cilenti July Letter at 5).    Plaintiff's counsel's request

for $500.00 in filing fees and service of process is reasonable,

and I approve it.    See Nat'l Integrated Grp. Pension Plan v.

Dunhill Food Equip. Corp., 11 CV 3652          (MKB), 2014 WL 887222 at

*10 (E.D.N.Y. Jan. 6, 2014)   (Report     &   Recommendation), adopted

at, 2014 WL 883893 (E.D.N.Y. Mar. 6, 2014)          ("Filing fees and

service of process are specifically included in the statute, and

therefore plaintiffs here may recover them."), citing 28 U.S.C. §

1920.

           I also find plaintiff's counsel's request for

$19,831.35 -- one-third of the total settlement after the deduc-

tion of approved costs -- to be a reasonable and appropriate

contingency fee.    See Santos v. EL Tepeyac Butcher Shop Inc., 15

Civ. 814   (RA), 2015 WL 9077172 at *3        (S.D.N.Y. Dec. 15, 2015)

(Abrams, D.J.)   (" [C]ourts in this District have declined to award

more than one third of the net settlement amount as attorney's

fees except in extraordinary circumstances."), citing Zhang v.

Lin Kumo Japanese Rest. Inc., 13 Civ. 6667          (PAE), 2015 WL 5122530

at *4   (S.D.N.Y. Aug. 31, 2015)    (Engelmayer, D.J.) and Thornhill

v. CVS Pharm., Inc., 13 Civ. 507        (JMF), 2014 WL 1100135 at *3

(S.D.N.Y. Mar. 20, 2014)   (Furman, D.J.); Rangel v.        639 Grand St.

Meat & Produce Corp., 13 CV 3234        (LB), 2013 WL 5308277 at *l


                                    8
(E.D.N.Y. Sept. 19, 2013)   (approving attorneys' fees of one-third

of FLSA settlement amount, plus costs, pursuant to plaintiff's

retainer agreement, and noting that such a fee arrangement "is

routinely approved by courts in this Circuit").    Thus, plain-

tiff's counsel is awarded $19,831.35 as a contingency fee and

$500.00 in out-of-pocket costs, for a total of $20,331.35.

         Accordingly, for all the foregoing reasons, I approve

the settlement in this matter.   In light of the settlement, the

action is dismissed with prejudice and without costs.    The Clerk

is respectfully requested to mark this matter closed.


Dated:    New York, New York
          March 28, 2019

                                      SO ORDERED




                                      United States Magistrate Judge




Copies transmitted to:

All Counsel




                                  9
